 3:20-cv-01552-JMC         Date Filed 09/18/20       Entry Number 174         Page 1 of 3




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            COLUMBIA DIVISION

 MARY T. THOMAS, et al.,

                    Plaintiffs,

 v.                                                        Case No.: 3:20-cv-01552-JMC

 MARCI ANDINO, et al.,

                    Defendants.


                  STIPULATION TO DISMISS CLAIMS AS MOOT

       Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiffs Mary Thomas,

Jeremy Rutledge, Nea Richard, the Family Unit, Inc., and the South Carolina State

Conference of the NAACP (jointly, “Plaintiffs”); Defendants Marci Andino, John Wells,

Clifford Edler, Scott Moseley, Linda McCall, and JoAnn Day (jointly, the “Election

Defendants”); Intervenor-Defendant the South Carolina Republican Party (“SCRP”);

Intervenor-Defendant Hon. James H. Lucas; and Intervenor-Defendant Hon. Harvey

Peeler (collectively with Plaintiffs, SCRP, and Intervenor-Defendant James H. Lucas,

“the Parties”), hereby stipulate to dismissal as moot Plaintiffs’ claims in this case

pertaining to the categories of eligible South Carolina voters that are qualified to vote by

absentee ballot codified at S.C. Code Ann. § 7-15-320. Those claims were mooted by

R.149, which South Carolina Governor Henry D. McMaster signed into law on

September 16, 2020.

       The Parties therefore agree to dismiss these claims. The Parties agree to bear their

own costs, expenses, and attorneys’ fees related to the dismissed claims.
3:20-cv-01552-JMC       Date Filed 09/18/20    Entry Number 174          Page 2 of 3




Dated: September 18, 2020                  Respectfully submitted,

                                           __/s/ Susan K. Dunn___________
Adriel I. Cepeda Derieux                   Susan K. Dunn (Fed. Bar #647)
Dale E. Ho                                 American Civil Liberties Union
Sophia Lin Lakin                           of South Carolina
Theresa J. Lee                             Charleston, SC 29413-0998
Ihaab Syed                                 Tel.: (843) 282-7953
American Civil Liberties Union             Fax: (843) 720-1428
Foundation                                 sdunn@aclusc.org
125 Broad Street, 18th Floor
New York, NY 10004                         Deuel Ross
Tel.: (212) 549-2500                       J. Zachery Morris
acepedaderieux@aclu.org                    Kevin Jason
dho@aclu.org                               NAACP Legal Defense &
isyed@aclu.org                             Educational Fund, Inc.
                                           40 Rector Street, 5th Floor
LaRue Robinson                             New York, NY 10006
Skyler Silvertrust                         Tel.: (212) 965-2200
Willkie Farr & Gallagher LLP               dross@naacpldf.org
300 North LaSalle Street
Chicago, IL 60654                          Peter Lieb
Tel.: (312) 728 9000                       Kyle Burns
lrobinson@willkie.com                      M. Annie Houghton-Larsen
ssilvertrust@willkie.com                   Romane Paul*
                                           Willkie Farr & Gallagher LLP
                                           787 Seventh Avenue
*Motion for admission Pro Hac Vice         New York, NY 10019-6099
forthcoming                                Tel.: (212) 728 8000
                                           kburns@willkie.com


                                           Attorneys for Plaintiffs




                                       2
      3:20-cv-01552-JMC       Date Filed 09/18/20     Entry Number 174       Page 3 of 3




s/Susan P. McWilliams                             s/ Wm. Grayson Lambert
Susan P. McWilliams                               M. Elizabeth Crum
Fed ID No. 3351                                   Fed. ID No. 372
smcwilliams@nexsenpruet.com                       Wm. Grayson Lambert
Nexsen Pruet, LLC                                 Fed. ID No. 11761
1230 Main Street, Suite 700                       Jane W. Trinkley
Columbia, SC 29201                                Fed. ID No. 4143
Phone: 803-253-8221
Fax: 803-727-1476                                 BURR & FORMAN LLP
                                                  Post Office Box 11390
Counsel for Speaker James H. Lucas                Columbia, SC 29211
                                                  (803) 799-9800
s/M. Todd Carroll
M. Todd Carroll                                   Robert Bolchoz
Fed ID No. 9742                                   ROBERT BOLCHOZ LLC
Kevin A. Hall                                     P.O. Box 6989
Fed ID No. 5375                                   Columbia, SC 29260
todd.carroll@wbd-us.com                           (803) 790-7474
kevin.hall@wbd-us.com
Womble Bond Dickinson (US) LLP                    Karl Smith Bowers, Jr.
1221 Main Street, Suite 16                        BOWERS LAW OFFICE
Columbia, SC 29201                                P.O. Box 50549
Phone: 803-454-6504                               Columbia, SC 29250
                                                  (803) 753-1099
Counsel for Senate President Harvey Peeler
                                                  Harrison D. Brant
                                                  STATE ELECTION COMMISSION
s/Robert E. Tyson, Jr.                            1122 Lady Street, Suite 500
Robert E. Stepp                                   Columbia, SC 29201
Fed. ID No. 4302                                  (803) 734-9063
Robert E. Tyson, Jr.
Fed. ID No. 7815                                  Counsel for Election Defendants
Vordman Carlisle Traywick, III
Fed. ID No. 12483
Robinson Gray Stepp & Laffitte, LLC
1310 Gadsden Street
Post Office Box 11449
Columbia, South Carolina 29201
(803) 929-1400
rstepp@robinsongray.com
rtyson@robinsongray.com
ltraywick@robinsongray.com

Counsel for South Carolina Republican Party

                                              3
